Evans, P. J.
(After stating the facts.) A common carrier of passengers must use due diligence in safely conveying his passengers without unreasonable delay. The published schedules and time-tables of the carrier are public representations as to the time of departure and the period in which a journey may be made, and may be considered by the jury in determining whether proper diligence has been exercised. But published schedules are not an absolute assurance .that any journey will be made within the advertised periods of time. In the absence of a special contract, all that a passenger can require of a carrier is that due diligence be used, so that he shall not be delayed for an unreasonable time, and that when the-journey has been once commenced the carrier shall exercise the same diligence in prosecuting the journey with reasonable dispatch according to the mode of conveyance and the particular *53circumstances of each ease. 2 Hutchinson on Carriers, §§ 1103, 1104. The petition does not inform us whether the train which the plaintiff boarded at Perry was one run exclusively for the carriage of passengers or was a mixed train for the transportation of both goods and passengers. We infer from the allegations of the petition that it was of the latter kind. If it was such a train, then, in the absence of any allegation that the time lost in making up the train at stations and conveying the fruit-packers to a point on the defendant’s line was unnecessary to the proper operation of a train of that kind, the plaintiff does not show actionable negligence.
But if we concede that the allegations respecting the delay of the train make a case of negligent delay, it is clear that the plaintiff is not entitled to recover the items of damage included in the petition. The special damage claimed is for the cost expended for a dinner at Macon. The petition does not allege that if she had proceeded on her journey without any delay in Macon she would have arrived at her destination for dinner, or that she would have paid less for the meals if partaken of elsewhere. The only other item of damages is that claimed for mental anguish occasioned by the delay in reaching her sick husband. There is no claim of physical injury or infringement of personal security or personal liberty. Damages are asked because of mental suffering disassociated from any injury to person or purse; and it is settled law in this State that mental suffering, distinct and separate from a physical injury, affords no basis for damages alleged to accrue from a negligent tort. Chapman v. Western Union Telegraph Co., 88 Ga. 763 (15 S. E. 901, 17 L. R. A. 430, 30 Am. St. R. 183). As was said in Sappington v. A. & W. P. R. Co., 127 Ga. 178, 181 (56 S. E. 311): “Where one has sustained no injury to his person or his purse, by receiving bodily hurt or being subjected to insult, abuse, or humiliation, he can not recover for mental anguish or wounded feelings arising solely from the circumstance that he is negligently carried beyond his destination, although the agents of the railway company were informed of the urgency of his being allowed to there alight.” We therefore think the petition failed to set out a cause of action.

Judgment reversed.


All the Justices concur.